Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 23, 2020

                                      No. 04-19-00786-CV

                              IN THE INTEREST OF P.M.M.K.,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00915
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2.

       The appellant’s brief was originally due to be filed on December 11,2019. We previously
granted appellant an extension of time in which to file appellant’s brief, extending the due date to
January 9, 2020. Appellant requests an extension of twenty days in which to file appellant’s
brief. The motion is GRANTED. It is ORDERED that appellant’s brief must be filed in this
appeal on or before January 29, 2020. Given the disposition deadline for this appeal, further
extensions of time in which to file appellant’s brief will be disfavored.




                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court